Citation Nr: 0507348	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for heart disease, to 
include congestive heart failure, secondary to service 
connected hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1945.  He was wounded in action while serving in 
combat on Iwo Jima.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran testified 
at a hearing before the undersigned sitting at the RO.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, he 
developed heart disease because of service-connected 
hyperthyroidism.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, heart 
disease was caused by service-connected hyperthyroidism.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative maintain that claimant's 
current heart disease was caused by his service-connected 
hyperthyroidism.  It is requested that the veteran be 
afforded the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In this regard, the veteran has been service connected for 
hyperthyroidism since a March 1948 rating decision.  The 
record also shows that the veteran has heart diseases 
variously diagnosed as dilated cardiomyopathy and congestive 
heart failure (CHF).  See treatment records from Sharp Health 
Center dated from October 1999 to June 2003; VA treatment 
records dated from January to February 2003; letters from 
Donald E. Wilson, M.D., dated in May 2003 and July 2004; and 
letter from Kristin Bell, M.D., dated in January 2005.  
Furthermore, Dr. Wilson and Dr. Bell in their letters to VA 
both opined that the claimant's service connected thyroid 
disease caused current heart disease.  While the September 
2003 VA examiner provided a contrary opinion, the Board finds 
that the evidence is in equipoise.  Under such circumstances, 
reasonable doubt is to be resolved in the veteran's favor.  
Hence, service connection for heart disease is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.

The appeal is allowed.

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 

ORDER

Service connection for heart disease is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


